Citation Nr: 0727722	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  02-01 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for residuals of a right 
ear injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1995 to March 
1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The veteran has indicated that he wishes to reopen his claim 
of entitlement to service connection for tinnitus.  This 
issue is referred to the RO for appropriate development.


FINDING OF FACT

The veteran incurred a right ear injury while on active duty.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
residuals of a right ear injury have been met.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law.  To implement the provisions 
of the VCAA, VA promulgated regulations now codified, in 
pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a), which 
have been the subject of various holdings of Federal courts.  
However, as the disposition herein reached is favorable to 
the veteran to the extent indicated, the need to discuss VA's 
efforts to comply with the VCAA and implementing regulations 
at this juncture is obviated.  

The Court also issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements apply to all 
five elements of a service connection claim, including the 
rating and effective date of an award.  For the reasons 
described below, service connection is being granted and a 
disability rating and an effective date will ultimately be 
assigned.  As such, there is no prejudice to the veteran with 
respect to any notice deficiencies related to the rating or 
effective date.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error); Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, No. 
06-7092 (Fed. Cir. May 16, 2007).

The Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit of the doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's 
analysis of the veteran's claim has been undertaken with this 
heightened duty in mind.

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  To prevail on the issue of 
service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

All three requirements have been satisfied in the case at 
hand.  Evidence of a current disability is found in the March 
2006 VA examination report, which diagnoses a right tympanic 
membrane injury, with residual scarring of the right tympanic 
membrane, and mild hearing loss.  

The Board has also found evidence of an in-service injury to 
the veteran's right tympanic membrane.  While the veteran's 
service medical records were not available, VA was able to 
obtain his service personnel records.  These records contain 
copies of sick slips that were issued to the veteran while in 
service.  One such slip, dated February 5, 1995, reflects 
that the veteran was seen for a problem with his right ear 
and notes that he should avoid loud noises, such as weapons 
and hand grenades.  After careful consideration of the 
benefit of the doubt rule, the Board has determined that this 
sick slip establishes that the veteran suffered a right ear 
injury during service.

Competent medical evidence of a link between the veteran's 
in-service right ear injury and his current disability may be 
found in the January 1999 private physician's report and in 
the March 2006 VA examination report.  The January 1999 
private physician's report describes the veteran's relevant 
medical history, noting that his inner ear-related problems 
might date back to a childhood injury in which he struck his 
head.  This report notes that the veteran had seizures from 
ages eight to ten.  It also notes that the veteran received a 
concussion in a severe motor vehicle accident in 1979 and 
that he was in another accident in 1986.  With respect to the 
veteran's military service, the physician noted that the 
veteran had a very severe upper respiratory infection 
resulting in a perforation of his right ear in 1995.  The 
veteran had blood emanating from his ear canal, and he was 
relegated to restricted duty.  While in a building doing 
paperwork, the veteran was subjected to a weapon's discharge 
a few feet from his head; this noise severely exacerbated his 
ear problem.

Based on this information, and on the results of a physical 
examination, the doctor assessed that the veteran had high-
frequency, neurosensory hearing loss, right ear slightly 
greater than left ear, with a history of otologic trauma that 
can be construed as the cause of his right-sided worse 
hearing loss.  The examiner also found some minor scarring of 
the veteran's eardrum consistent with his prior perforation.  

The veteran reported a similar medical history during the 
March 2006 VA examination, and the VA examiner was to review 
the evidence contained in the veteran's claims file.  The 
examiner found that the medical histories were reasonably 
consistent regarding hearing loss.  The examiner stated that 
the veteran likely incurred a mild hearing loss in the right 
ear attendant with his infection and right tympanic membrane 
injury and has not recovered from it.  It is therefore, the 
examiner concluded, more likely than not that the veteran has 
lost some hearing as a result of his infection, ruptured 
tympanic membrane, and barotrauma in service.  

The Board finds this evidence to be highly probative to the 
matter at hand.  Both examiners possess the proper education, 
training, and expertise to competently offer the requested 
etiology opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  It is also clear that both were familiar with the 
veteran's relevant medical history, including other potential 
causes of his current right ear disability.  Therefore, it 
does not appear that these opinions were based on incomplete 
information.  The Board finds the VA examination report to be 
especially probative, as the examiner's opinion was based 
partially on examination of the veteran and partially on his 
review of the veteran's medical history.  The Board notes 
that the veteran's personnel files were of record at the time 
of the March 2006 examination, meaning that the examiner was 
able to review all of the available in-service medical 
records.  The examiner found the veteran's reported medical 
history to be consistent with the medical evidence of record, 
and the resulting opinion thoroughly explains the examiner's 
opinion and justifies his conclusion.  

The Board notes that the veteran's claim had previously been 
denied based partially on a July 2005 examination report, 
which had concluded that the veteran's hearing loss was not 
due to military duty.  According to this report, the 
veteran's in-service noise exposure was very minimal.  This 
report notes the veteran's extensive history of pre-service 
head trauma.  It also notes that no mention was made of 
tinnitus or hearing loss during military duty and that the 
veteran's hearing was within normal limits.  However, the 
Board does not find this report to be as probative as the 
March 2006 VA examination report, as it does not address the 
evidence of the veteran's in-service treatment for a right 
ear condition.  Furthermore, this report only discusses the 
question of hearing loss and does not account for any 
additional damage to the veteran's right ear.     

The Board therefore finds that the veteran has established 
the existence of a current right ear disability, an in-
service right ear injury, and a link between the in-service 
injury and the current disability.  Accordingly, entitlement 
to service connection for residuals of a right ear injury is 
granted.


ORDER

Entitlement to service connection for residuals of a right 
ear injury is granted.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


